Title: Thomas Jefferson to William Steptoe, 13 September 1815
From: Jefferson, Thomas
To: Steptoe, William


          
            Th: Jefferson to Doctr Steptoe.
              Wednesday Sep. 13. 15.
          
          Mr Correa and mr Gilmer are here, and can stay three days only. these they wish to pass in Botanising the circumjacent country, & would be thankful for your advice and much more for your company. will you do us the favor to come and breakfast with us tomorrow; as they will set out on their pre peregrinations after an early breakfast.
          on Sunday we all depart for the peaks of Otter & Natural bridge I salute you with friendship & respect.
        